343 Ill. App. 462 (1951)
99 N.E.2d 390
People of State of Illinois, Plaintiff-Defendant in Error,
v.
Jesse Harris, Defendant-Plaintiff in Error.
Gen. No. 9,746.
Illinois Appellate Court.
Opinion filed May 31, 1951.
Released for publication June 26, 1951.
*463 Kenneth A. Green, for defendant, plaintiff in error.
Charles W. Dotson, State's Attorney, Douglas County, for plaintiff, defendant in error.
(Abstract of Decision.)
Opinion by JUSTICE WHEAT.
Reversed and remanded.
Not to be published in full.